                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

ROBERT K. RYMER,

                       Petitioner,

       v.                                                    Case No. 18-C-1347

BRIAN FOSTER,

                       Respondent.


                                ORDER DENYING MOTIONS


       Petitioner Robert K. Rymer filed this habeas corpus petition pursuant to 28 U.S.C. § 2254,

seeking relief from his 1998 state court convictions for First Degree Intentional Homicide and

Attempted First Degree Intentional Homicide. Pending before the court is the respondent’s motion

to dismiss on the ground that the petition is untimely. More specifically, respondent argues that

Rymer’s conviction became final on May 9, 2001. He, therefore, was required to file his petition

for federal relief under § 2254 within one year of that date, absent a change in the law or newly

discovered evidence.    Rymer alleges neither in his petition.      Instead, he seeks discovery,

appointment of counsel, and reconsideration of the court’s order screening his petition–apparently

because the court did not order his immediate release.

       Rymer’s motions are denied. He has failed to allege any facts that would support allowing

his petition to proceed more than twenty years after his conviction. The only facts cited that the

court is able to discern is that the district attorney who prosecuted him was later convicted of

misconduct in office. Rymer alleges no facts that would suggest that the district attorney acted

inappropriately or unlawfully in obtaining his conviction. Under these circumstances, his request

for discovery must be denied. Likewise, his request for appointment of counsel is denied. He has

stated no facts that would suggest there is merit to his case. Rymer has previously been granted to
March 11, 2019, to file his brief in opposition to the respondent’s motion to dismiss. As the court

explained at that time, no further extensions will be granted.

       SO ORDERED this        12th     day of February, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 2
